Citation Nr: 0828944	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.  

2.  Entitlement to a compensable evaluation for residuals of 
a nasal fracture.  

3.  Entitlement to a compensable evaluation for residuals of 
multiple left rib fractures.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left zygoma with headaches.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from September 1961 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 2006, the veteran requested that he be scheduled for 
a hearing in support of his claims.  The veteran failed to 
report for a hearing which was scheduled in February 2007.  


FINDINGS OF FACT

1.  The service-connected erectile dysfunction is manifested 
by loss of erectile power without penile deformity.

2.  The residuals of a nasal fracture are not shown to be 
manifested by nasal septum deviation with 50  percent 
obstruction on both sides or 100 percent obstruction on one 
side. 

3.  The residuals of multiple rib fractures are manifested by 
complaints of pain without evidence of rib resection.  

4.  The residuals of a fracture of the left zygoma are 
manifested by subjective complaints only.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 7522 (2007). 

2.  The criteria for a compensable evaluation for residuals 
of a nasal fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 8045-9304 
(2007). 

3.  The criteria for a compensable evaluation for residuals 
of multiple left rib fractures have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5299-5297 (2007).

4.  The criteria for a compensable evaluation for residuals 
of a fracture of the left zygoma have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 6502 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

With respect to the claims, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.159, 3.326.

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.

Here, the VCAA duty to notify has not been satisfied; 
however, the Board finds that the veteran has shown actual 
knowledge of the evidence needed to substantiate his claims.  
Specifically, the veteran has participated in the appeals 
process at every step of adjudication and has provided 
evidence specific to the effect that his disabilities have on 
his life.  In June 2006, the veteran wrote that his rib 
fractures resulted in problems sleeping at night due to 
soreness.  He wrote that he was dysfunctional due to erectile 
dysfunction and could not have sex with his wife.  He 
reported that he still experienced headaches and that he had 
problems breathing at night due to his nasal disorder.  The 
veteran was provided with a letter in December 2005 that set 
out the types of evidence necessary to show a worsening of 
the disabilities on appeal, and a Statement of the Case was 
issued to him in September 2006 showing the rating criteria 
in effect at that time and the method by which VA assigned 
ratings and effective dates.  As such, the Board finds that 
the veteran is not prejudiced by moving forward with a 
decision on the merits at this time notwithstanding 
inadequate initial notice as interpreted in Vazquez-Flores.

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence establishes that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).

Turning to VA's duty to assist, the Board finds that 
outstanding medical records identified by the veteran have 
been obtained and associated with the claims file.  The 
veteran has been afforded appropriate VA examinations.  Based 
on a review of the claims file, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  In March 2006, the veteran 
reported that he had no other information or evidence to 
submit in support of his claims.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

General increased rating criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41. 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In every instance where the schedule does not provide a 
compensable evaluation for a Diagnostic Code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).   




Entitlement to an initial compensable evaluation for erectile 
dysfunction.

The veteran's claim for service connection was received in 
November 2005.  

A private clinical record dated in August 2005 reveals the 
veteran reported he had no complaints of abnormal sexual 
function.  Physical examination revealed normal adult male 
genitalia.  There was no evidence of discoloration.  

A VA diabetes mellitus examination was conducted in January 
2006.  
The veteran reported at that time that, for the preceding 
four years, he had had trouble maintaining an erection.  He 
denied hesitancy, dysuria and incontinence.  He reported 
that, most of the time, he was able to vaginally penetrate 
and ejaculate but it was becoming more difficult.  The 
pertinent diagnosis was erectile dysfunction as likely as not 
due to a combination of diabetes mellitus and hypertension.  
It would be speculative to determine which of the 
disabilities was causing the erectile dysfunction.  

In a June 2006 statement, the veteran reported that he was 
dysfunctional due to erectile dysfunction.  

The veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power."  38 C.F.R. § 4.115b.  A 
20 percent evaluation is the only rating assignable under 
this diagnostic code.  Id.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R.  § 
4.115b, Diagnostic Code 7522. 

The Board notes that there is no Diagnostic Code which deals 
with erectile dysfunction exclusively.  Diagnostic Code 7522 
is deemed by the Board to be the most appropriate primarily 
because it is the only diagnostic code which includes loss of 
erectile power among its criteria.  The Board can identify 
nothing in the evidence to suggest that another Diagnostic 
Code would be more appropriate. 

In the current case, there is evidence of record of the 
presence of a loss of erectile power.  The veteran is 
competent to report on this symptomatology.  There is no 
evidence of record, however, documenting the presence of 
deformity of the penis.  The private clinical record dated in 
August 2005 specifically indicates that the veteran had 
normal adult male genitalia.  The reports of the VA 
examinations fail to evidence a deformity of the penis.  The 
veteran has not alleged the presence of such symptomatology.  

As there is no evidence of record of the presence of penile 
deformity, a compensable evaluation is not warranted under 
Diagnostic Code 7522 for any time during the appeal period.  
A staged rating is not warranted.  

The Board notes that the RO has awarded special monthly 
compensation for loss of use of a creative organ via the June 
2006 rating decision, effective November 23, 2005.   

Entitlement to a compensable evaluation for residuals of a 
nasal fracture.

The veteran's claim for an increased rating was received in 
November 2005.  

A private clinical record dated in August 2005 reveals the 
veteran denied nasal congestion.  Physical examination of the 
nose revealed that the septum was midline and there was no 
congestion or discharge.  

A VA examination was conducted in March 2006.  It was noted 
that the veteran had a nasal fracture as a result of a motor 
vehicle accident in 1965.  He denied any nasal airway 
obstruction.  Physical examination revealed that the nasal 
bones were stable and grossly straight.  The nasal septum was 
midline.  There was an obvious deformity of the left zygoma 
with a decreased malar height on the left side.  A bony step 
off was palpated over the zygomatic arch.  The pertinent 
diagnosis was facial fractures.  The examiner opined that the 
facial fractures and headaches associated with the fractures 
were at least as likely as not related to the veteran's 
military service.  

In a June 2006 statement, the veteran reported he had had 
trouble breathing at night.  

The residuals of the nasal fracture have been evaluated as 
non-compensably disabling by analogy of a deviated nasal 
septum under Diagnostic Code 6502.  Deviation of the nasal 
septum is rated under Diagnostic Code 6502, which provides a 
10 percent rating for traumatic deviation of the nasal septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  This is the maximum rating available 
under this code provision.  Id.   

The Board finds that an increased rating is not warranted for 
the residuals of the nasal fracture.  There is no competent 
evidence of record which demonstrates the disability is 
manifested by a 50 percent obstruction of both nasal passages 
nor is there competent evidence of a 100 percent obstruction 
on one side.  The examiner who conducted the March 2006 VA 
examination did not report the presence of any nasal 
obstruction despite the fact that he physically examined the 
veteran's nasal passages.  The private clinical record also 
failed to document the presence of any obstruction of the 
veteran's nasal passages despite physical examination.  

The veteran has argued that he experiences a nasal problem 
and problems breathing at night.  While the veteran is 
competent to report that he experiences problems breathing, 
he is not competent to attribute the symptomatology to the 
residuals of the nasal fracture.  As a lay person, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, the 
Board finds the lack of pertinent findings of obstruction of 
the nasal passages in the report of the VA examination and 
the private clinical record is more probative than the 
veteran's allegations.  Competent medical evidence is more 
probative than the veteran's lay assertions of the presence 
(or the lack thereof) of obstruction of the nasal passages.  

As there is no evidence of the presence of symptomatology 
warranting an increased rating at any time during the appeal 
period, a staged rating is not warranted. 


Entitlement to a compensable evaluation for residuals of 
multiple left rib fractures.

The veteran's claim for an increased rating was received in 
November 2005.  

A private clinical record dated in August 2005 reveals the 
veteran denied chest pain or upper back pain and reported the 
chest was non-tender with motion.  Physical examination 
revealed no asymmetry.  The chest was non-tender.  

At the time of a January 2006 VA examination, the veteran 
reported that he had had a scar on his ribs which were 
fractured during a motor vehicle accident which occurred in 
service.  He denied osteomyelitis or re-injuries to the ribs.  
There were no flare-ups or bone disease.  Two to three times 
per month he experienced herniation of the muscles around the 
ribs which lasted approximately one hour.  During these 
times, the veteran reported he had to lie on his side to push 
the muscles back in.  There was no known cause of the muscle 
herniations and none had been present in the past month.  
During the muscle herniations, the veteran reported it was 
difficult to walk.  Physical examination revealed a 
depression on the left torso anterior portion but there was 
no visible scar when comparing the left torso to the right.  
There was no pain on palpation.  There was no keloid 
formation.  X-rays of the ribs were interpreted as revealing 
an old fracture of the 6th rib along the mid axillary line.  
The remainder of the visualized bones were of normal texture.  
The pertinent diagnosis was old healed left 6th rib fracture 
with no visible scar or muscle herniation found on 
examination. 

Another VA examination was conducted in March 2006.  The 
veteran reported that, since the in-service motor vehicle 
accident, he had had no respiratory complaints at all.  
Physical examination revealed that there was no evidence of 
kyphoscoliosis or pectus excavatum.  The diagnosis was normal 
respiratory examination.  

In a June 2006 statement, the veteran reported that he had 
trouble sleeping at night.  He could not sleep on his left 
side due to his past fracture.  

The veteran's rib disability is currently rated under 
Diagnostic Code 5297, for removal of the ribs.  The Board 
notes that this is the appropriate Diagnostic Code to use to 
evaluate the claim as it is the only Diagnostic Code to 
address ribs disability.  See 38 C.F.R. § 4.71a.  Diagnostic 
Code 5297 provides that a 10 percent evaluation is warranted 
for the removal of one rib or the resection of two or more 
ribs without regeneration.  Id.  A 20 percent evaluation is 
warranted where two ribs have been removed.  Id.  A 30 
percent evaluation is warranted where three or four ribs have 
been removed.  Id.  A 40 percent evaluation is warranted 
where five or six ribs have been removed.  Id.  And a maximum 
50 percent evaluation is warranted for the removal of six or 
more ribs.  Id.  Notes to this code provide that the rating 
for rib resection or removal is not to be applied with 
ratings for purulent pleurisy, lobectomy, pneumonectomy or 
injuries of pleural cavity.  Id.  However, rib resection will 
be considered as rib removal in thoracoplasty performed for 
collapse therapy or to accomplish obliteration of space and 
will be combined with the rating for lung collapse or with 
the rating for lobectomy, pneumonectomy or the graduated 
ratings for pulmonary tuberculosis.  Id.  

The veteran retains his ribs without resection.  At the time 
of the January 2006 VA examination, it was noted that X-rays 
revealed an old fracture of the 6th rib.  There was no 
indication in any way that a rib had been resected.  The 
Board finds that the criteria for a compensable rating have 
not been met under Diagnostic Code  5297.  

38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
veteran has complained of pain in his side, due to his ribs.  
No additional compensation is warranted, however, because no 
functional loss, disability, or other manifestations of the 
service-connected residuals of multiple rib fractures have 
been shown.  There is no competent evidence indicating that 
the service-connected disability is productive of any 
limitation of movement.  Under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a 
separate rating for pain.  A compensable rating under the 
criteria of DeLuca is not warranted.  The veteran has alleged 
that he had difficulty walking during muscle herniation but 
there is no objective evidence of record which links his 
allegations of problems walking to the service-connected 
residuals of fractures of multiple ribs.  There is no 
competent evidence of record documenting the presence of 
muscle herniation nor any competent evidence which links 
muscle herniation to the service-connected disability.  

As there is no evidence of the presence of symptomatology 
warranting an increased rating at any time during the appeal 
period, a staged rating is not warranted. 


Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left zygoma with headaches.

The veteran's claim for an increased rating was received in 
November 2005.  At that time, the disability was evaluated as 
non-compensably disabling.  In February 2007, the RO granted 
an increased evaluation of 10 percent for the residuals of 
the fracture of the left zygoma with headaches, effective 
from November 23, 2005, the date of receipt of the claim for 
the increased rating.  

A private clinical record dated in August 2005 reveals the 
veteran denied experiencing unusual headaches or tenderness.  
Physical examination revealed no gross tenderness of the 
head.  

At the time of a January 2006 VA examination, the veteran 
reported that he experienced headaches once every two weeks 
lasting from half-an-hour to two hours.  The headaches were 
not debilitating or prostrating.  He did not take any 
medication for the headaches.  The headaches could occur 
under stressful situations or at rest with no clear etiology.  
Physical examination revealed the cranial nerves 2 through 12 
were grossly intact.  There was no sinus tenderness.  The 
neurological examination was determined to be normal.  The 
diagnosis was headaches not otherwise specified not as likely 
as not related to the in-service motor vehicle accident.  
According to the veteran's own history, the headaches had 
greatly subsided and now the frequency was on par with the 
normal population.  To state that the normal appearing, non-
prostrating headaches were related to military service would 
be speculative.  

Another VA examination was conducted in March 2006.  The 
veteran reported that he experienced facial fractures as a 
result of an in-service motor vehicle accident.  After the 
accident, he developed frequent headaches.  The frequency of 
the headaches had decreased over the years and he reported he 
now experienced them less frequently.  Physical examination 
revealed an obvious deformity of the left zygoma with a 
decreased malar height on the left side.  A bony step off was 
palpated over the zygomatic arch.  The pertinent diagnosis 
was facial fractures.  The examiner opined that the facial 
fractures and headaches associated with the fractures were at 
least as likely as not related to the veteran's military 
service.  

In a June 2006 statement, the veteran reported that he still 
experienced headaches.  

The residuals of a fracture of the left zygoma are evaluated 
as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8045 and 9304, which, respectively, provide the 
criteria for evaluating brain disease due to trauma, and 
address dementia due to head trauma.  

Under Diagnostic Code 8045, purely neurological disabilities 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the Diagnostic Codes specifically dealing with such 
disabilities, with citation of a hyphenated Diagnostic Code 
(for example, 8045-9304, which has been used in the instant 
case).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.

As set out above, examination and treatment reports compiled 
during the relevant period fail to identify the presence of 
purely neurological disabilities of the veteran, such as 
hemiplegia, seizures, facial nerve paralysis, or the like, 
resulting from the residuals of the fracture of the left 
zygoma.  As such, there is no basis for the rating of the 
disability in question under Diagnostic Codes relating to 
purely neurological disablement, as set forth in 38 C.F.R. § 
4.124a, Diagnostic Code 8000-8025, 8046-8914, including those 
pertaining to migraines.  Moreover, there is no showing of 
associated delirium, dementia, or an amnestic or other 
related cognitive disorder, as would warrant rating under 38 
C.F.R. §§ 4.126, 4.130.  

It is noted that the veteran is in receipt of the highest 
assignable evaluation available under Diagnostic Codes 8045-
9304 for purely subjective complaints, and that a rating in 
excess of 10 percent is not assignable under Diagnostic Code 
9304 in the absence of a diagnosis of multi-infarct dementia, 
as a consequence of brain trauma.  In this instance, the 
record as a whole fails to identify the existence of multi-
infarct  dementia due to brain or head trauma throughout the 
appeal period.  

The RO changed the Diagnostic Code used to evaluate this 
claim. The Board also finds that the analysis under 
Diagnostic Code  8045 (brain disease due to trauma), rather 
than Diagnostic Code  8100 (migraine) or Diagnostic Code  
5296 (loss of part of skull), is consistent with the 
veteran's in-service injuries to the face and his 
contentions.  He has maintained that his headaches are due to 
residuals of the fracture of the left zygoma sustained while 
in the military.  There is no evidence of record to indicate 
that the in-service motor vehicle accident resulted in loss 
of part of the veteran's skull.  The examiner who conducted 
the March 2006 VA examination linked the veteran's headaches 
directly to the facial fracture (which was caused by trauma).  
The Board concludes that Diagnostic Code 8045, and not 
Diagnostic Codes 8100 or 5296, is the correct Diagnostic Code 
to use to evaluate the residuals of the fracture of the left 
zygoma.  

Regardless of whether the veteran's headaches are due to 
migraine, the evidence does not indicate that the criteria 
for a higher rating under Diagnostic Code 8100 are met.  None 
of the evidence indicates that the headaches are manifested 
by prostrating attacks, which is a requirement for a higher 
rating under that Diagnostic Code, and "migraine" headaches 
are not indicated.  For example, the examiner who conducted 
the January 2006 VA examination specifically found that the 
veteran's headaches were normal appearing and non-
prostrating.  

As there is no evidence of the presence of symptomatology 
warranting an increased rating at any time during the appeal 
period, a staged rating is not warranted. 


Consideration of extraschedular evaluations

The Board does not find that consideration of extraschedular 
ratings under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  The evidence in this case fails to show that the 
veteran's disabilities now cause or have in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
post-service rendering impractical the use of the regular 
schedular standards.  Id.  The veteran has not alleged that 
any of the service-connected disabilities interfered with his 
employment or resulted in any hospitalizations, let alone 
frequent hospitalizations.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable evaluation for erectile 
dysfunction is not warranted.  The appeal is denied.  

Entitlement to a compensable evaluation for residuals of a 
nasal fracture is not warranted.  The appeal is denied.  

Entitlement to a compensable evaluation for residuals of 
multiple left rib fractures is not warranted.  The appeal is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left zygoma with headaches is 
not warranted.  The appeal is denied.    



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


